Motion Granted, Appeal Dismissed, and Memorandum Opinion filed July 15,
2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00302-CR


                    KIMBERLY DAVIS COOTS, Appellant

                                           V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the County Court at Law
                         Washington County, Texas
                      Trial Court Cause No. 2020-0108


                          MEMORANDUM OPINION

      On June 16, 2021, appellant filed a motion to withdraw her notice of appeal
and dismiss this appeal, pursuant to Texas Rule of Appellate Procedure 42.2. The
motion is signed by both appellant herself and her counsel, in accordance with Rule
42.2. As this court has not yet issued an opinion disposing of the appeal, the motion
is granted, and the appeal is dismissed.

                                   PER CURIAM

Panel consists of Justices Wise, Jewell, and Spain.
Do Not Publish — Tex. R. App. P. 47.2(b).